Citation Nr: 0002107	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-10 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  He died on November [redacted], 1987.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 determination of the 
Department of Veterans Affairs (VA), Salt Lake City, Utah, 
Regional Office (RO).  


FINDINGS OF FACT

1.  In July 1995, the RO denied entitlement to service 
connection for the veteran's cause of death.  The appellant 
was notified of that determination in August 1995 and she did 
not file a timely appeal. 
 
2.  In determinations, dated in July 1997 and April 1998, the 
RO determined that new and material evidence had not been 
received to reopen the claim for entitlement to service 
connection for the cause of the veteran's death.   

3.  The evidence submitted since the July 1995 rating 
decision includes information not previously considered, and 
which bears directly and substantially upon specific matters 
under consideration as to the issue of entitlement to service 
connection for the cause of the veteran's death.  

4.  The immediate cause of the veteran's death on November 
[redacted], 1987 was adenocarcinoma of the colon.    

5.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.    

6.  The appellant has not provided competent medical evidence 
demonstrating a nexus between the veteran's period of 
service, including the veteran's exposure to radiation and 
the incurrence of colon cancer.  

7.  Competent scientific or medical evidence which 
demonstrates a reasonable possibility that the adenocarcinoma 
of the colon resulted from the veteran's radiation exposure 
in service has not been presented.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision, which denied entitlement 
to service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1995).

2.  Evidence submitted since the July 1995 rating decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for the cause of the 
veteran's death is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In a July 1995 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.  The 
basis of the denial was that there was no medical or 
scientific evidence which established that the veteran's 
radiation exposure in service could reasonably have resulted 
in the colon cancer, which caused the veteran's death.  The 
appellant was notified by letter, in August 1995, of this 
rating decision.  The appellant did not perfect a timely 
appeal.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1995).  Thus, the 
July 1995 rating decision is final.  

In July 1997, the appellant filed a petition to reopen the 
claim for entitlement to service connection for the cause of 
the veteran's death.   

Pertinent Law and Regulations

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
invalidated.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit indicated that the Colvin test of 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Hodge, supra.  The Federal 
Circuit held that in order for new evidence to be considered 
new and material, the evidence must "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, supra.  

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999), (en banc), and in Winters v West, 12 Vet. App. 203 
(1999), (en banc), the Court set forth a three-part test for 
the adjudication of previously denied claims to which 
finality had attached.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).   Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
12 Vet. App. at 218-219; Winters, 12 Vet. App. at 206.  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  Id.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In addition, the veteran served continuously for ninety (90) 
or more days during a period of war, therefore, if a 
malignant tumor became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, that condition would be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  Such 
a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The provisions of 38 C.F.R. § 3.309 provide that if a 
veteran, while on active duty, active duty for training, or 
inactive duty training, participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).

"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan by U.S. forces during the period of time from August 6, 
1945 through July 1, 1946; or internment as a prisoner of war 
in Japan during World War II, and/or service on active duty 
in Japan immediately following such internment, resulting in 
the opportunity for exposure to ionizing radiation comparable 
to that of U.S. occupation forces in Hiroshima or Nagasaki, 
Japan from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309 (d)(3)(ii).   

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease.  38 C.F.R. § 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made and the case will be referred for 
further consideration to the Under secretary of Benefits.  
The regulation provides a list of recognized radiogenic 
diseases under subsection 3.311(b)(2), and the regulatory 
time period when the diseases must become manifest.  
38 C.F.R. § 3.311(b)(5).  In addition, § 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic by § 3.311(b)(2), the claim will 
still be considered, or developed, under § 3.311 if the 
veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  

Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).   

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined "well-grounded claim" as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
the Court held that in order for a claim to be well grounded 
there must be competent evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

In the absence of competent medical evidence of a causal link 
to service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).



Analysis

Whether New and Material Evidence has been Submitted

The Board finds that the appellant has submitted new and 
material evidence, and the claim for entitlement to service 
connection for the veteran's cause of death is reopened.  

The Board finds that the August 1997 statement by W.B., an 
acquaintance of the veteran, and copies of the veteran's 
treatment records, including a report of possible exposure to 
nuclear device testing, dated in the 1980's, can be 
considered new evidence, since this evidence was not 
previously submitted to and considered by the agency decision 
makers in July 1995.  

The Board also finds that this evidence is material.  This 
evidence creates a more complete picture of the circumstances 
surrounding the veteran's exposure to radiation in service 
and the origin of the veteran's colon cancer.  The May 1980 
report of possible exposure to nuclear device testing 
indicates that the veteran reported having a loss of hair 
following the nuclear tests and a weight loss.  In the August 
1997 statement, W.B. indicated that in 1985, he noticed that 
the veteran had lost a lot of weight and that there was 
reasonable evidence that the veteran had cancer long before 
he died.  W.B. also indicated, in essence, that the veteran 
had told him that he was exposed to radiation in service and 
that his radioactivity sensitive badges had turned brown and 
black during the exposure.  

The Board finds that this evidence is relevant to the issue 
of entitlement to service connection for the cause of the 
veteran's death and contributes to a more complete picture of 
the circumstances surrounding the radiation exposure in 
service and the origin of the veteran's injury or disability.  
See Hodge, supra.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's colon cancer is related to his 
period of service, and when this evidence is considered by 
itself or in connection with evidence previously assembled, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, as the 
Board finds that the statement by W.B. and the veteran's VA 
treatment records, dated in 1980, to be "new and material" 
to the veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

Whether the Claim for Service Connection for the Cause of the 
Veteran's Death is Well-Grounded

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim  Elkins, 
12 Vet. App. at 218-219; Winters, 12 Vet. App. at 206.  

The appellant asserts that the veteran's death is related to 
his period of service.  She argues that had the veteran's 
colon cancer, which caused his death, was the result of the 
veteran's exposure to radiation in service.  

A copy of the veteran's death certificate indicates that he 
died on November [redacted], 1987.  The immediate cause of death was 
listed as adenocarcinoma of the colon.  It was noted that the 
approximate interval between the onset and death was months.  
An autopsy was not performed.  At the time of the veteran's 
death, service connection was not in effect for any 
disabilities.  

There is no competent evidence of record that establishes 
that the veteran died of a disease specific to radiation-
exposed veterans as set forth under the provisions of 
38 C.F.R. § 3.309(d).  Cancer of the colon is not a disease 
specific to radiation-exposed veterans, as set forth in 
38 C.F.R. § 3.309 (d).  Thus, the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death is not well-grounded under the provisions of 38 C.F.R. 
§ 3.309.

The Board notes that cancer of the colon is a "radiogenic 
disease" as set forth in the provisions of 38 C.F.R. 
§ 3.311(b)(2).  See 38 C.F.R. § 3.311.  Review of the record 
reveals that the RO requested dose information as to the 
veteran's radiation exposure in service as required by 
38 C.F.R. § 3.311(a).  It was determined that the veteran 
participated in Operation CROSSROADS from June 1946 to 
September 1946.  The Defense Nuclear Agency estimated that 
the veteran was exposed to the following doses of ionizing 
radiation during his Naval service: external dose neutron: 0 
rem; total external dose gamma-0.70 rem with an upper bound 
of 1.2 rem; and internal dose committed dose equivalent (50-
year) to colon: less than 0.15 rem.  The evidence of record 
establishes that the veteran was exposed to the ionizing 
radiation at age 18.  

In May 1995, the RO requested a medical opinion from the 
Under Secretary for Health pursuant to 38 C.F.R. § 3.311(c).  
The RO asked the Under Secretary of Health to render a 
medical opinion as to whether it was likely, unlikely, or as 
likely as not that the veteran's carcinoma of the cecum 
resulted from exposure to radiation in service.  

In a June 1995 medical opinion, Dr. S.M., Assistant Chief 
Medical Director for Public Health and Environmental Hazards, 
concluded that it was unlikely that the veteran's 
adenocarcinoma could be attributed to exposure to ionizing 
radiation in service, assuming the cecum has a sensitivity to 
radiogenic carcinogenesis similar to the colon.  Dr. S.M. 
considered the veteran's radiation dose estimates provided by 
the Defense Nuclear Agency.  Dr. S.M. indicated that the 
CIRRPC Science Panel Report Number 6, 1988, did not provide a 
separate screening values for cancer of the cecum.  It was 
noted that cancer of the cecum commonly was included with 
discussion of colon cancer or colorectal cancer (e.g. 
Haskell, Cancer Treatment, third edition, 1990, page 238; De 
Vita, et al., Cancer, fourth edition, 1993, page 929).  Dr. 
S.M. indicated that it was calculated that exposure to less 
than 17.0 rads at age 18 provides a 99 percent credibility 
that there is no reasonable possibility that colon cancer was 
related to exposure to ionizing radiation (CIRRPC Science 
Panel Report. page 29).  She noted that information in Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 301 to 303, generally support this 
conclusion, and that among the Japanese A-bomb survivors, no 
excess of colon cancer has been evident at doses below about 
100 rads and risks have increased only after intense 
irradiation.      

In June 1995, the Director of the VA's Compensation and 
Pension Service determined that, following review of the 
evidence of record in its entirety, there was no reasonable 
possibility that the veteran's disability was the result of 
his radiation exposure.  

The Board finds that the RO complied with the provisions of 
38 C.F.R. § 3.311 and developed the appellant's claim in 
accordance with the provisions of 38 C.F.R. § 3.311.  This 
development led to the conclusion that there was no 
reasonable possibility that the adenocarcinoma of the colon 
resulted from the veteran's exposure to radiation.  The 
appellant has not submitted competent medical or scientific 
evidence which establishes that the veteran's adenocarcinoma 
of the colon resulted from the exposure to radiation in 
service.  Thus, the appellant's claim for entitlement to 
service connection for the veteran's cause of death is not 
well-grounded under the provisions of 38 C.F.R. § 3.311.  

The Board also concludes that the appellant did not submit 
evidence of a well-grounded claim for service connection for 
the cause of the veteran's death on a direct basis.  

The appellant has submitted evidence of record showing that 
the veteran died in November 1987 of adenocarcinoma of the 
colon.  Hospitalization records, dated in October 1987, 
indicate that the discharge diagnosis, in pertinent part, was 
widespread metastatic adenocarcinoma from the cecum.  It was 
noted that the veteran was approximately 3 or 4 weeks status 
post cecal carcinoma resection.  At the time of the 
resection, the veteran was noted to have massive multiple 
metastases to the lung and various sites throughout the 
abdominal cavity.  The veteran repeatedly stated that he did 
not want chemotherapy or radiation therapy.  Hospital 
records, dated in November 1987, indicate that the veteran 
was admitted for inability to eat, weakness, and fatigue.  
The veteran died on the fourth hospital day.  

A copy of the veteran's death certificate indicates that he 
died on November [redacted], 1987.  The immediate cause of death was 
listed as adenocarcinoma of the colon.  It was noted that the 
approximate interval between the onset and death was months.  
An autopsy was not performed.  

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  Service medical records 
do not reflect a diagnosis of adenocarcinoma of the colon.  

The appellant has not submitted competent medical evidence of 
a nexus between the adenocarcinoma of the colon, which caused 
the veteran's death, and the veteran's period of service, 
including the exposure to ionizing radiation.  There is no 
medical evidence of record which establishes that the 
adenocarcinoma of the colon first manifested in service or is 
medically related to the veteran's period of service.  The 
evidence of record shows that the adenocarcinoma of the colon 
was diagnosed approximately 40 years after service.  

VA treatment records, dated in May 1980, indicate that the 
veteran reported that he was exposed to nuclear device 
testing in service in July 1946.  It was noted that the 
veteran had hair loss following the tests and a weight loss 
from 165 pounds to 135 pounds.  The Board finds that this is 
not sufficient evidence of a nexus between the veteran's 
cause of death and his period of service.  These treatment 
records do not establish that the veteran's adenocarcinoma of 
the colon is medically related to his period of service or to 
the exposure to radiation in service.  These treatment 
records do not establish that the veteran had adenocarcinoma 
of the colon at that time or during service. 

The appellant asserts that the veteran's adenocarcinoma of 
the colon is medically related to the veteran's period of 
service.  She contends that the evidence of the veteran's 
weight loss in the 1980's was a symptom of colon cancer.  The 
appellant submitted a statement by W.B., an acquaintance of 
the veteran's, in support of her claim.  W.B. indicates that 
he had been informed of the veteran's radiation exposure in 
service.  He stated that he noticed that the veteran had lost 
a lot of weight in 1985.  W.B. indicated that he worked in 
the health insurance business for 17 years and he knew that 
weight loss was an indication of cancer.  He asserted that 
the weight loss was not coincidental and was reasonable 
evidence that he had cancer long before he died.  

The Board notes that although the appellant and other lay 
persons are competent to provide an account of the veteran's 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge."  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant and W.B. do 
not possess the technical or specialized knowledge to provide 
a probative conclusion with respect to the issue of whether 
the veteran's adenocarcinoma of the colon was caused by 
exposure to ionizing radiation in service or is medically 
related to the veteran's period of service.  The appellant 
and W.B. are not competent to provide a medical opinion as to 
when the veteran first developed adenocarcinoma of the colon.  
See Espiritu, supra.  Thus, these statements are not 
sufficient evidence to establish a nexus between the 
veteran's adenocarcinoma of the colon and his period of 
service.  The Board also points out that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, supra.  The 
appellant has not submitted any other medical opinion to 
support her claim. 

In light of the absence of competent medical evidence of a 
medical nexus between the veteran's cause of death and his 
period of service, the appellant's claim is implausible and 
not well grounded.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(a). 

Although the Board has considered and denied the appellant's 
claim, as to the issue of entitlement to service connection 
for the cause of the veteran's death, on a ground different 
from that of the RO, the appellant has not been prejudiced by 
the decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board notes that the appellant has been informed of the 
elements required for a well-grounded claim and she has 
argued for service connection in her original application for 
dependency and indemnity compensation and throughout the 
course of this appeal.

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The appellant has asserted that the veteran's radiation dose 
estimate was incorrect and that the RO lost or intentionally 
misplaced the film badges that the veteran wore in service 
when he was exposed to radiation.  She contends that there is 
still a question as to the actual radiation exposure received 
by the veteran.  The appellant indicates that the veteran may 
have been exposed to a much greater amount of radiation than 
the VA or Defense Nuclear Agency have estimated.  

The Board points out that, as noted above, the RO requested 
the veteran's radiation dose information from the appropriate 
office of the Department of Defense pursuant to 38 C.F.R. 
§ 3.311(a).  The Defense Nuclear Agency made a radiation dose 
assessment for the veteran based upon information from 
official military records.  The provisions of 38 C.F.R. 
§ 3.311(a)(3) indicate that when the dose assessment from a 
credible source is materially different from the dose 
assessment from military records, the estimates and 
supporting documents are referred to an independent expert 
who will prepare a separate radiation dose for consideration 
in the claim.  See 38 C.F.R. § 3.311(a)(3).  The appellant 
has not submitted dose evidence from a credible source which 
disputes the dose assessment by the Defense Nuclear Agency.  
The Board finds that the appellant's statements alone, that 
the veteran may have been exposed to greater amounts of 
radiation, are not sufficient evidence to establish that the 
dose assessment from the Defense Nuclear Agency is incorrect.  
The appellant's statements, without evidence from a credible 
source, are mere speculation.  

The appellant and her representative also assert that the VA 
did not adequately respond to the appellant's request for 
information under the Freedom of Information Act, when the 
appellant submitted a VA form 70-3288m, and requested 
information with respect to the veteran's film badges.  The 
Board finds that the RO adequately responded to the 
appellant's request for information.  The RO sent a copy of 
the claims file to the appellant.  The manuals and/or 
references that the appellant requested are not associated 
with the claims file, and there is no indication that the VA 
has possession of these manuals or reference material.  The 
appellant has also requested information with respect to the 
veteran's film badges and information about how such badges 
are read.  The Board points out that the VA does not have 
possession of the veteran's film badges or information about 
how such badges are read.  The Board directs to appellant to 
the Department of Defense for such information.   

In conclusion, the Board finds that in light of the absence 
of competent medical evidence of a nexus between the 
veteran's cause of death, and his period of service, and in 
light of the absence of competent medical or scientific 
evidence which establishes that the adenocarcinoma of the 
colon resulted from the veteran's radiation exposure in 
service, the appellant's claim is implausible and not well 
grounded.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(a). 


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death, the appeal is reopened.

Entitlement to service connection for the cause of the 
veteran's death is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

